Citation Nr: 1108076	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-20 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for left hip degenerative joint disease, to include as secondary to service-connected residuals of a right pelvis fracture with right hip degenerative joint disease.

3.  Entitlement to service connection for lumbar disc disease, to include as secondary to service-connected residuals of a right pelvis fracture with right hip degenerative joint disease.

4.  Entitlement to a rating in excess of 10 percent for residuals of a right pelvis fracture with right hip degenerative joint disease.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Elliott L. Dozier, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from April 1965 to March 1969.

The appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which confirmed and continued the previous denials of service connection for PTSD; denied entitlement to service connection for left hip degenerative joint disease and lumbar disc disease; increased the rating for residuals of a right pelvis fracture with right hip degenerative joint disease (a right hip disability) to 10 percent effective November 23, 2005; and denied entitlement to a TDIU rating.  As the 10 percent rating granted for a right hip disability did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In November 2010 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The issues of entitlement to service connection for left hip and lumbar spine disorders, an increased rating for residuals of right pelvis fracture with right hip degenerative joint disease, and a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In an unappealed January 2004 rating decision, the RO denied service connection for PTSD.

2.  Additional evidence associated with the claims file since the January 2004 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD and raises a reasonable possibility of substantiating the claim.

3.  The most probative evidence of record indicates the Veteran does not meet the diagnostic criteria for a diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  New and material evidence having been received, the claim for entitlement to service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  The criteria for establishing service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was provided VCAA notice in a February 2007 letter, issued prior to the initial adjudication of the claims.  The letter advised the Veteran of what information and evidence is needed to substantiate his claim for service connection, to include the need to submit new and material evidence to reopen the previously denied claim; he was also advised of the basis for the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter notified the Veteran as to what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  Finally, the letter advised him of disability ratings and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in March 2009.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment and personnel records, VA treatment records and examination reports, and hearing testimony.

Statements from the Veteran in the claims file indicate that he is receiving disability benefits from the Social Security Administration (SSA) for schizophrenia, which was diagnosed in 1981.  The RO attempted to obtain the Veteran's SSA records, but SSA indicated that no records could be found.  Accordingly, further attempts to obtain these records would be futile. 

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  In addition, he has been represented by an attorney since January 2007.  The Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

New and Material Evidence

In a January 2004 rating decision the RO denied the claim for service connection for PTSD, noting that the evidence submitted failed to establish a confirmed PTSD diagnosis.  The Veteran was notified of the decision in correspondence dated in January 2004, and he did not appeal the decision.  Therefore, that decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  

The evidence of record at the time of the January 2004 rating decision included statements from the Veteran and his previous representative; service treatment records; a private orthopedic evaluation report dated in June 1970; a March 1984 award letter from the Social Security Administration (SSA); VA in- and out-patient treatment records dated from 1981 to December 2003 that documented diagnosis and treatment by psychiatrists for schizophrenia beginning in 1981 and that included progress notes with a VA clinical nurse, who purported to diagnose PTSD; lay statements from the Veteran's ex-wife; several VA mental disorders examination reports, none of which included a diagnosis of PTSD; and a newspaper article about the Veteran and his VA clinical nurse.

The Veteran attempted to reopen his claim for service connection for PTSD in August 2005.  He contends that he has PTSD as a result of a verified, in-service auto accident, which resulted in his service-connected right hip disability.  This claim was denied in March 2006, but the Veteran's attorney filed another claim for service connection for PTSD in January 2007.  In the August 2007 decision the RO reopened the claim for service connection for PTSD and denied it on the merits. Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In this case, the last final denial of the claim was the January 2004 RO decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the claims file since the January 2004 denial includes statements from the Veteran and his attorney; VA treatment records from Buffalo, New York and Bay Pines, Florida dated from May 2004 to August 2007; SSA correspondence dated in August 2008; employment information and earnings statements; and VA examination reports, including a PTSD examination report dated in June 2007.

Most of the additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  In addition, the VA treatment records reflect the diagnosis of PTSD by the same nurse who provided the prior diagnosis, records from other clinicians noting a "history of" PTSD, and a statement on a June 2007 outpatient report noting a diagnosis of history of chronic paranoid schizophrenia and polysubstance dependence in remission except for marijuana abuse, and "PTSD claimed after MVA".  

As such evidence is presumed credible solely for purposes of determining whether to reopen the claim, the Board will resolve all doubt in the Veteran's favor and find the evidence new and material sufficient to reopen the claim.

Reopening the claim does not end the inquiry however.  The claim must still be adjudicated on the merits. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Board notes that effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.  See 75 Fed. Reg. 39843 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010).

In this case, the Veteran claims service connection for PTSD based upon the motor vehicle accident he had in service.  Service records confirm this stressor. 

However, the Board finds that the most probative evidence fails to reflect a diagnosis of PTSD in accordance with the DSM-IV (Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994)) criteria.  In this regard, the VA treatment records from the Batvia VA clinic reveal that a nurse practitioner noted the Veteran had symptoms of depression and anxiety from his accident and listed the Veteran's diagnoses as "PTSD (auto accident)" and schizophrenia.  However, the treatment records from this nurse practitioner do not identify the DSM-IV criteria which support the diagnosis.  VA treatment records from other providers either diagnose only schizophrenia, or simply note a history of PTSD, without providing a current diagnosis.  The June 2007 outpatient report stating "PTSD claimed after MVA" likewise does not address the diagnostic criteria for PTSD.  

The Veteran was afforded a VA PTSD examination by a psychiatrist.  After reviewing the claims file and examining the Veteran, the psychiatrist determined that the Veteran does not meet the diagnostic criteria for PTSD, and noted that the Veteran does not have hypervigilance or any avoidance, and actually planned on becoming a truck driver.  The examiner further noted that the Veteran suffers from schizophrenia which was not related to service or his accident.  No other psychiatric diagnosis was indicated.

As the VA examiner reviewed the claims file, conducted an examination, and provided the rationale for his conclusion that the Veteran does not meet the diagnostic criteria for PTSD, his opinion is entitled to great probative weight.  Moreover, his opinion is consistent with the other medical evidence of record from clinicians other than the nurse practitioner, who have diagnosed schizophrenia.  The Board further finds that the opinion of the VA examiner is of greater probative value as it was provided by a psychiatrist, who has greater training and skill in diagnosing mental disorders than the nurse practitioner.  An evaluation of the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The credibility and weight to be attached to such opinions are within the providence of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

To the extent the Veteran contends he suffers from PTSD, as a lay person, his opinion does not constitute medical evidence as the diagnosis of mental disorders requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In any event, the opinion of the VA examining psychiatrist on this point is of greater probative value than the lay contentions of the Veteran. 

In light of the above, the Board finds that the preponderance of the evidence indicates that the Veteran does not currently suffer from PTSD, and the claim for service connection for that disorder is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

As a final matter, the Board notes that the Veteran has also been diagnosed with schizophrenia.  However, that disorder has been specifically denied in prior decisions, and neither the Veteran nor his attorney has requested that the claim for that disorder be reopened.  In addition, the VA examiner noted the disorder was not related to service.  Accordingly, no further action is necessary under Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000).  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed.Cir.2008).



ORDER

New and material evidence having been received, the claim for entitlement to service connection for PTSD is reopened.

Service connection for PTSD is denied.


REMAND

Upon review of the record, the Board finds that additional development is required with respect to the Veteran's claim for an increased rating for his right pelvis fracture with degenerative joint disease and TDIU, and the claims for service connection for low back and left hip disorders.

During his hearing, the Veteran's representative argued that the Veteran's right hip range of motion is worse since the last VA examination.  The Board notes the last VA examination for that condition occurred in 2007, almost 4 years ago.  Accordingly, a new examination to determine the current level of disability should be scheduled on remand.

The Veteran also contends that he has low back and left hip disorders secondary to his service-connected right hip disability.  He testified in November 2010 that he had only seen VA doctors for his claimed disabilities and that no doctor had ever told him that his back and left hip disorders are related to his right hip disability.

He appeared for a VA joints and spine examination in June 2007.  He described low back pain after lifting items greater than 35 pounds over the past 10 years, but denied chronic low back pain, and he denied any current left hip symptoms or complaints.  The impression was lumbar disc disease and bilateral hip degenerative joint disease.  The examiner opined that based on a review of the Veteran's service treatment records it was less likely than not that either his left hip or lumbar spine disorder was related to events that occurred during military service.  In an August 2007 addendum, the examiner opined that it was at least as likely as not that the Veteran's right hip degenerative joint disease was secondary to his in-service trauma.  He added that he concurred with his prior opinion "that the left hip and spine are not."

Unfortunately, the June 2007 medical opinion and August 2007 addendum did not address whether the Veteran's left hip and lumbar spine disorders were aggravated by his right hip disability.  Moreover, the examiner opined that the left hip and lumbar spine disorders were not caused by events in service or by the right hip disability, but failed to provide a medical rationale for either opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Therefore, these issues must be remanded to the RO to provide the Veteran with additional VA joints and spine examinations and opinions that are supported by a medical rationale.

Regarding the claim for entitlement to a TDIU rating, because the issue is dependent on the outcome of the claims for service connection for left hip and lumbar spine disorders, it is inextricably intertwined with the issues being remanded and must also be remanded.

Relevant ongoing medical records should also be requested.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to specify all of the VA Medical Centers where he has received treatment for his back and hip disorders since August 2007 and request those records for the claims file.

2.  After the above has been completed to the extent possible, the Veteran should be scheduled for VA spine and joints examinations to determine the current level of severity of the Veteran's right hip disorder and to obtain opinions as to whether the Veteran's low back and left hip disorders were caused by military service or were caused or aggravated by his service-connected right hip disability.  All indicated tests and studies are to be performed.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examinations.

After reviewing the record and examining the Veteran, the examiner is asked to provide the following: 
  
(a) For the service-connected right hip, the examiner should document all symptoms related to the right pelvis fracture and right hip degenerative joint disease.  Range of motion testing should be reported, to include any limitation of motion due to pain.  The examiner should also describe any functional loss due to pain or weakness in the right hip.  In addition, the examiner should indicate the impact the Veteran's right hip condition has on his ability to obtain or maintain gainful employment, without regard to age or nonservice connected disability.
(b) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that (1) any low back disorder had its onset during military service, and if not (2) whether any low back disorder was caused or aggravated (permanently worsened beyond normal progression) by the service-connected right hip disability, and 
(c) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that (1) any left hip disorder had its onset during military service, and if not (2) whether any left hip disorder was aggravated (permanently worsened beyond normal progression) by the service-connected right hip disability.  

A medical analysis and rationale must be included with each opinion.

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


